COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-298-CV

IN RE CECIL DARRELL LONG                                             RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that the petition should be dismissed as moot. Accordingly,

relator’s petition for writ of mandamus is dismissed as moot.




                                                    PER CURIAM


PANEL: CAYCE, C.J.; LIVINGSTON and GARDNER, JJ.

DELIVERED: October 2, 2009




   1
       … See Tex. R. App. P. 47.4.